UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4860


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JORGE PATLAN, a/k/a X The Bear, a/k/a Jorge C. Patlan, a/k/a
Jorge Patlan Sauceda,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cr-00214-JCC-1)


Submitted:   May 14, 2010                 Decided:   June 17, 2010


Before NIEMEYER and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Geremy C.
Kamens, Assistant Federal Public Defender, Patrick L. Bryant,
Research   and  Writing  Attorney,  Alexandria,  Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Michael L.
Whitlock, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jorge   Patlan    appeals         his    conviction     after    a   bench

trial for illegal reentry of a deported alien in violation of 8

U.S.C. § 1326(a) (2006).           On appeal, Patlan contends that the

district    court   erred    in    denying         his   motion    to   dismiss    the

indictment for violation of the Speedy Trial Act.                   We affirm.

            We review de novo the district court’s interpretation

of   the   Speedy   Trial   Act,    and       we    review   the   court’s    related

factual findings for clear error.                   United States v. Rodriguez-

Amaya, 521 F.3d 437, 440 (4th Cir. 2008).                    The Speedy Trial Act

provides “[a]ny information or indictment charging an individual

with the commission of an offense shall be filed within thirty

days from the date on which such individual was arrested or

served with a summons in connection with such charges.”                            18

U.S.C. § 3161(b) (2006).           “Offense” means “any Federal criminal

offense which is in violation of any Act of Congress and is

triable by any court established by Act of Congress.”                       18 U.S.C.

§ 3172(2) (2006).      If the thirty-day time limit is not met, the

charge “shall be dismissed.”         18 U.S.C. § 3162(a)(1) (2006).

            Patlan was served with the arrest warrant charging him

with the instant criminal offense and taken into custody by the

United States Marshal on April 9, 2009.                  He was indicted twenty-

eight days later on May 7, 2009.                   Patlan argues, however, that

the thirty-day period under the Speedy Trial Act began on April

                                          2
1, 2009, while he was detained in the custody of Immigration and

Customs Enforcement (“ICE”) officials who were processing his

administrative deportation back to Mexico.

           We have held that the Speedy Trial Act does not apply

to ICE administrative detention, since the plain language of the

Act limits its coverage to persons detained in connection with a

federal   criminal   arrest.   Rodriguez-Amaya,   521   F.3d   at   441.

However, we have also held that the Speedy Trial Act includes a

ruse exception, such that the Act’s time limits are triggered

when the primary or exclusive purpose of the civil detention was

to hold a defendant for future criminal prosecution.            Id. at

442.   We have further held that civil detainees bear the burden

of proving the exception applies in a given case.       Id.

           In this case, Patlan argued that the thirty-day time

limit was triggered on April 1, 2009, when his case was referred

to the United States Attorney’s office for criminal prosecution,

contending the purpose for his detention at that point was for

future criminal prosecution.       However, as the district court

noted, there was no evidence that work on his administrative

deportation ceased on that date.      Nor were there any allegations

of collusion between ICE and the Government for the purpose of

bypassing the Act’s requirements.     If the United States Attorney

had declined to pursue this case, Patlan would still have been

held by ICE until he was deported.        We thus conclude that the

                                  3
district court did not clearly err in finding Patlan failed to

prove that the primary or exclusive purpose of his detention by

ICE was to hold him for future criminal prosecution.

           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4